976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James CRANGLE, Appellant,v.DISTRICT OF COLUMBIA.
No. 91-7139.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions for summary reversal and summary affirmance, and construing the notice of appeal as including a motion for a certificate of probable cause, it is


2
ORDERED that the motion for a certificate of probable cause be denied, and the appeal of the district court's December 4, 1990 order denying appellant's petition for a writ of habeas corpus be dismissed for lack of jurisdiction.   An appeal from the denial of a petition for the writ of habeas corpus may not proceed until a certificate of probable cause is issued.   See Garris v. Lindsay, 794 F.2d 722 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986);  28 U.S.C. § 2253.   A certificate of probable cause may issue only upon a "substantial showing of the denial of a federal right."   Barefoot v. Estelle, 463 U.S. 880, 892 (1983).   Appellant has made no such showing.   Accordingly, the issuance of a certificate of probable cause is not warranted.   It is


3
FURTHER ORDERED that the motion for summary affirmance of the district court's order filed August 21, 1991 be granted substantially for the reasons stated in the court's memorandum opinion of the same date.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motion for summary reversal be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.